[Cite as Sasala v. Ohio Dept. of Natural Resources, 2011-Ohio-6915.]




                                      Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us
THERESA SASALA

       Plaintiff

       v.

OHIO DEPARTMENT OF NATURAL RESOURCES

       Defendant


Case No. 2011-06731-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶1}    On April 29, 2011, plaintiff, Theresa Sasala, filed a complaint against
defendant, Department of Natural Resources, asserting that her vehicle was damaged
as the result of negligence during repairs to an electrical line at defendant’s Pymatuning
State Park.
        {¶2}    Plaintiff alleged that her insurer, Allstate Insurance Company, “has made
payments for the repairs to my vehicle and is subrogated to said amount.” Plaintiff
seeks damages in the amount of $500.00 for reimbursement of her insurance
deductible. Plaintiff indicated that she received insurance payments for repair costs
amounting to $809.04. As such, plaintiff’s damage claim for repair expenses is limited
to her insurance coverage deductible.1 The filing fee was paid.
        {¶3}    On July 1, 2011, defendant filed an investigation report stating that
defendant “does not dispute plaintiff’s claim against the State under Chapter 2743. of
the Ohio Revised Code.” Defendant acknowledged plaintiff is entitled to reimbursement


        1
         R.C. 2743.02(D) states that judgments against the state “shall be reduced by the aggregate of
insurance proceeds, disability award, or other collateral recovery” received by plaintiff.
of her insurance deductible and the $25.00 filing fee. Defendant disputed plaintiff’s
subrogation claim.
                                  CONCLUSIONS OF LAW
      {¶4}   Sufficient proof of liability on the part of defendant has been shown.
Crumm v. Ohio Dept. of Transp., Ct. of Cl. No. 2007-02190-AD, 2009-Ohio-2748.
      {¶5}   The Ohio Supreme Court in Community Ins. Co. v. Ohio Dept. of
Transportation, 92 Ohio St. 3d 376, 2001-Ohio-208, prohibits an insurer from seeking
subrogation in the Court of Claims for payments to policy holders who suffer damages
due to negligence of the state.
      {¶6}   Plaintiff has suffered damages in the amount of $500.00, plus the $25.00
filing fee, which may be reimbursed as compensable damages pursuant to the holding
in Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d
19, 587 N.E. 2d 990.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
THERESA SASALA

        Plaintiff

        v.

OHIO DEPARTMENT OF NATURAL RESOURCES

        Defendant


Case No. 2011-06731-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $525.00, which includes the filing fee. Court costs are
assessed against defendant.



                                           DANIEL R. BORCHERT
                                           Acting Clerk

Entry cc:

Herbert L. Nussle                          Charles G. Rowan
55 Public Square, Suite 800                Department of Natural Resources
Cleveland, Ohio 44113                      2045 Morse Road, D-3
                                           Columbus, Ohio 43229-6693
7/25
Filed 8/9/11
Sent to S.C. reporter 1/3/12